Opinion issued August 30, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00648-CR
                           ———————————
                         LUCAS NELSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Case No. 80654-CR


                         MEMORANDUM OPINION

      Appellant, Lucas Nelson, has filed a motion to dismiss this appeal. The motion

to dismiss complies with Texas Rule of Appellate Procedure 42.2(a) and no prior

decision has issued. See TEX. R. APP. P. 42.2(a), (b). Accordingly, we grant the

motion and dismiss the appeal. We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2